Order filed, June 15, 2016.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00446-CR
                                 ____________

                            DOV K. AVNI, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


           On Appeal from the County Criminal Court at Law No 2
                           Harris County, Texas
                        Trial Court Cause No. 5650


                                     ORDER

      The reporter’s record in this case was due May 31, 2016. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Ida Garcia, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM